Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re the Commitment of Timothy Daniel                Appeal from the 402nd District Court of
Renshaw                                               Wood County, Texas (Tr. Ct. No. 2018-
                                                      452). Memorandum Opinion delivered by
No. 06-22-00034-CV                                    Justice Stevens, Chief Justice Morriss and
                                                      Justice van Cleef participating.

       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED JUNE 9, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk